Exhibit 10.24

[img001.jpg]    

ValuePlan Lease
 
Agreement No.:366103/CFC3  Contract No. 0082647VT
Customer No.: 00366103
Date Prepared: 2007-07-20
 
Attachment No.:
INSTALLED AT LOCATION
Customer Name: LES TRANSFORMATEURS PIONEER LTEE
Company Name: LES TRANSFORMATEURS PIONEER LTEE
Address:  612, CHEMIN BERNARD
Address:  612, CHEMIN BERNARD
        GRANBY   QC J2G 8E5
       GRANBY   QC J2G 8E5
Tel. No.:
Attn:
Tel. No.:
Attn:



Customer, including successors and assigns ("you or "your') agrees to lease from
and/or finance with IBM Canada Limited ("us”, "we" or "our'), the equipment
and/or other items including software and services (collectively, the "Items')
described in this Agreement. A transaction code F in the "Trans. Code” column
indicates a loan; other transaction codes indicate leased Items. We make no
representation whatsoever regarding your accounting treatment related to any
transaction under /INS Agreement End of lease ("EOL") designations indicate your
options which are detailed in paragraph 12. All decisions and options under this
Agreement apply to all and not less than all Items listed in this Agreement.
 
Item Description -
EOL
Trans. Code
Qty
Unit
Amount Financed
Unit
Periodic Payment
9993 SWG IBM TRADITIONAL SOFTWARE
 
F
1
$43226.57
$1341.97
9BCS N01 IBM BUSINESS CONSULTING SERVIC
 
F
1
$5060.00
$157.09
                                               

(Additional Items maybe listed on a Continuation Sheet)
Total Amount Financed
(All Pages)
$48286.57
Term in Months
 
36
Total Number of
Payment Periods
 
36
Payment Description
 
Monthly in Advance
Total Periodic Payment
(All Pages – Taxes May Apply)
 
$1499.06
Interim Rent                   No
Direct Debit                   No
Guarantee                      No
Security Deposit
 
N/A
Payment Commencement
Date
 
2007/08/01
   

 
1. TERM. The initial Term for each Item begins on the date of your acceptance
and ends alter completion of the above Total Number of Payment Periods
 
The Term and payment obligations are not cancellable and may not be terminated
except as stated in this Agreement.
 
2. ACCEPTANCE. Your acceptance, unless otherwise noted by us, of an Item will be
(a) for an Items not supplied by us, ten (10) calendar days following the latest
date of your supplier's Invoices or the date of your verbal or written
acceptance of such Items, whichever occurs first; (b) for all personal computing
equipment including personal computer-based servers. or software, services or
other financed Items supplied by us, ten (10) calendar days following the latest
date of the corresponding invoices or the date of your verbal or written
acceptance of such Items, whichever occurs first; (c) the date of installation
for all Items supplied by us not covered by (b); or (d) the date we provide
funds for any other financed Items.
 
3. PAYMENT. Payments are due as specified above. The Total Periodic Payment
 
commences at the start of the Term unless a different date is specified in the
box above. For the Total Periodic Payment to be valid and subject to change
pursuant only to paragraph 8, the Term must begin within the month of
2007/08/01. For any payment not made by its due date, you agree to pay a late
charge of 2% per month (or 24% per annum) on the unpaid amount subject to
maximum limitations by law. Your commitment a pay and any other obligations
hereunder are absolute and unconditional and not subject to set-off,
counterclaim, termination or Item performance
 
.4. RIGHTS AND OBLIGATIONS. You assign and authorize us and we accept me
obligation to pay the supplier and' de right to take title to any equipment Item
after your acceptance. You retain all other rights, including all warranties,
and obligations as per your agreement(s) with your supplier for all Items. When
we are the supplier, our terms of supply are specified on the IBM Web site at:
http://www-304 ibm.comlct03004dMOls/cpepertal/fileserve/downloads/67130/.

 
BY SIGNING BELOW, YOU AGREE THAT THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL OUR
RECEIPT AND ACCEPTANCE OF R. YOU FURTHER AGREE THAT AN EXECUTED COPY PRODUCED
FROM AN ELECTRONIC FORM OR BY ANY OTHER RELIABLE MEANS (FOR EXAMPLE, PHOTOCOPY
OR FACSIMILE OR E-MAIL) IS IN ALL RESPECTS EQUIVALENT TO AN ORIGINAL. THE TERMS
ON THIS ANO THE FOLLOWING PAGES OR ATTACHMENTS ARE THE ONLY TERMS FOR THIS
TRANSACTION. BY SIGNING BELOW, YOU REPRESENT ANO WARRANT THAT YOUR NAME AS SET
FORTH IN THE SIGNATURE BLOCK BELOW IS YOUR EXACT LEGAL NAME.
 
Accepted by:
IBM Canada Limited
For or as Lessor:
 
LES TRANSFORMATEURS PIONEER LTEE
By:  /s/  Jean-Jacques Jette
 
By: /s/ James A.
Wilkins                                                                August 9,
2007
Authorized Signature
 
Authorized Signature
Name (Type or Print)                                                         
                              Date
 
Name (Type or
Print)                                                                Date

 
1

--------------------------------------------------------------------------------

 
ADDITIONAL TERMS – Agreement No.: 0082647VT
 
5.     DIRECT DEBIT; SECURITY. When Direct Debit is indicated on the face of
this Agreement, the terms are specified on an attachment to this
Agreement.  When guarantee is indicated, your guarantor must sign a guarantee
attachment to this Agreement.
 
6.     CHANGES; NOTICES. You authorize us or your supplier to complete the
required information, including Item serial numbers, in the 'Item Description”
on the first page of the Agreement. For any changes to the Unit Amount Financed
that you and your supplier agree To, you authorize us to make the corresponding
change to the "Total Periodic Payment” and the “Total Amount Financed' provided
the change does not exceed 15% of the original “Total Amount Financed”. Notices
and requests from you are to be submitted to the address on your periodic
invoice.
 
7.     OWNERSHIP; SELECTION; AND USE. Equipment Items remain our property during
the Term and you will keep these Items free of encumbrances of any kind. You
hereby authorize us to file personal property security financing statements
relating to the Items listed on this Agreement You hereby grant to us, a first
priority security interest in the Items (Including all related software) and all
additions, attachments, and upgrades thereto and any and all substitutions,
accessories, accession replacements or exchanges for any such Items or software
and any and all proceeds of any of the foregoing, including, without limitation,
payments under insurance or any indemnity or warranty relating to lass or damage
to such Items. You agree that you are responsible for the selection, supply,
delivery, installation, use, servicing and maintenance of the Items and the
results from their use. You represent that the Items will be used for business
or commercial, and not primarily for personal or household, purposes.
 
8.     WARRANTY. We provide a warranty of quiet enjoyment but make no other
warranty or condition, express or implied, about any matter, including, but not
limited to, the Implied warranties of merchantability or fitness for a
particular purpose. In no event will we have any liability for, nor will you
have any remedy against us for special, Indirect or consequential damages,
Including but not limited to lost profits, last business revenue, or failure to
realize expected savings, even If you Informed us of their possibility.
 
9.     MAINTENANCE: INSPECTION; AND MARKING. You shall keep and operate each
Item according to the manufacturers specifications and in good repair and
operating condition, ordinary wear and tear excepted. All parts installed and
removed in connection with warranty and maintenance services become our
property. You agree, upon request, to make Items and their maintenance records
available for inspection by our representative during normal business hours and
to mark Items as we require.
 
10.         ALTERATIONS. With prior written notice to us, you may after any
equipment Item. Any of our parts that you remove shall remain our proceed and
you may not make such parts avertable for sale, transfer, exchange or other
disposition without our prior written consent. Before you return an equipment
Item to us. you must restore it, at your expense. to its original condition with
the original parts that you removed. Alterations not removed when an equipment
Item is returned to us shall become our property, without further payment by us
and free of encumbrances.
 
11.         RELOCATION; SUBLEASE; AND ASSIGNMENT. You may not locate any Items
outside of Canada and may only relocate an Item within your enterprise to
different provinces within Canada with 30 days prior notice to us. You may
sub/ease an Item only with our prior written consent. You may not assign,
transfer or otherwise dispose of an Item or your interest or rights in this
Agreement (in whole or in part). We may sell or assign all, or any pad, of our
interest or rights in this Agreement without prior nonce to you including
assigning or granting a security interest(s) in any Item. Any assignee will be
subject to your right of quiet enjoyment. You agree not to assert against any
such assignee any claim, set-off, defense or counterclaim that you may have
against us or any other person. This Agreement shall be binding upon your
successors or permitted assigns.
12.         END OF LEASE OPTIONS. If you are not in default under this
Agreement, your EOL options for equipment Items are: (a) renew to lease; (b)
purchase the equipment Item, or (c) return the equipment Item.
An EOL designation of FM indicates a lease renewal or purchase at the fair
market value. A prestated % EOL designation indicates the percent of Me Total
Amount Financed that is your purchase once. For a renewal with a prestated %,
One-half of the purchase price due m advance is the payment for a 1 year
renewal. An EOL designation of SI indicates your purchase price. For an EOL
purchase at either the prestated % or $1, you will pay any applicable taxes and
Unit Periodic Payments due to the dare of purchase. Upon our receipt of all
amounts due, we will transfer title to you on an “As Is. Where Is” basis.
 
13.         RETURN OF AN EQUIPMENT ITEM. If you elect to return an equipment
Item to us upon expiration of the Term, you must notify us in writing of your
intent at least three (3) months prior to expiration of the Term and you must
return the equipment Item to us immediately upon expiration of the Term. The
equipment Item must be in good condition and working order, reasonable wear and
tear excepted (“Good Working Order”). Prior to the return of me equipment Item
to us, you are responsible for removing all information and data including but
not limited to programs not licensed to a specific equipment Item. We have no
obligation to remove your or any other party's information from an equipment
Item. We reserve the right to recover full reimbursement from you for the
reasonable cost and expense incurred by us to restore such equipment Items to
Good Working Order.
 
However, such reasonable cost and expense shall not exceed me Stipulated Loss,
defined in Paragraph 15, of such equipment Items. You will return the equipment
Item to a location in Canada designated by us for that type of equipment. You
are responsible for any costs associated with deinstallation, packing, proper
content labeling and return of the equipment Item. The return of an equipment
Item shall constitute a full release by you of any leasehold rights or
possessory interest in the equipment Item.
 
14.         AUTOMATIC EXTENSION PROVISIONS. The Term of the lease will
automatically be extended on a month-to-month basis unless you give the required
notice to return the equipment Item at the end of the Term. The Term of the
lease will continue to be automatically extended until notice to return is given
and the Item is returned Automatic extension can be terminated by you upon three
(3) months notice to us, followed by equipment Item return to the designated
location in compliance with return requirements. The extension will be under the
same terms and conditions then in effect, including current Total Periodic
Payment, but for equipment Items with a fair market value purchase option, not
less than the fair market rental value as determined by us at the expiration of
the Term. Total Periodic Payment shall be calculated as the sum of the lease
payments over the initial Term divided by the initial Term of the lease.
 
15.         CASUALTY INSURANCE. You are responsible for any risk of loss, theft
or damage to any equipment Item (“Casualty Loss”) from the date the equipment
Item is delivered to your location to the date it is received by us at our
return location. You will, at your expense, (a) keep in effect an all risk
insurance policy covering the equipment Item listed in the Agreement and we will
be named as additional insured and loss payee on such policy, or
 
(b) self-insure such equipment Items against Casualty Loss pursuant to a
generally maintained program of self-insurance You will provide us, upon
request, evidence of such policy or program of self-insurance. You will promptly
notify us of any Casualty Loss. If we determine the equipment Item can be
economically repaired, you will have it repaired and will continue to pay the
Unit Periodic Payment to us. If we determine the equipment Item is not
economically repairable, on the next Unit Periodic Payment due date, you will
pay us an amount, to be determined by us, equal to one hundred ten percent
(110%) of the original Unit Amount Financed minus seventy percent (70%) of the
Unit Periodic Payments paid as of the date of the Casualty Loss (“Stipulated
Loss”). Upon receipt of all amounts due under this Paragraph, we will transfer
to you all of our rights, title and interest in and to such equipment Items on
an “As Is, Where Is” basis.
 
16.         TAXES. You agree to pay any and all taxes and charges levied by any
government body in connection with this Agreement except for taxes based on our
net income.
 
17.         GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the Province of Ontario.
 
16.         INDEMNITY; NO WAIVER. This is a net lease and we are not liable for
any claim except one resulting from our sole negligence willful misconduct. You
indemnify against any third park claims which apse en connection with this
Agreement or your possession and use of the Items hereunder including all
related liabilities, costs, and expenses. Failure to require full performance or
waiver of any provision of this Agreement shall not prevent either party from
requiring full performance of all provisions in the future.
 
19.         DEFAULT; REMEDIES. You will be in default under this Agreement if
you or any guarantor: (a) do not pay any amount due within seven (7) days after
its due date; (b) sublease, relocate, assign or make a transfer in violation of
this Agreement; (c) misrepresent credit application information; (d) fail to
remedy any other breach Of this Agreement within fifteen (15) days after
receiving written notice from us; (e) make a voluntary assignment for the
benefit of creditors; (f) file or have filed against you any petition or
proceeding under any bankruptcy, insolvency, receivership or similar law; (g)
have appointed against you a receiver over all or a substantial part of your
Properly; (h) admit an inability to pay debts as they generally become due or
otherwise acknowledge insolvency: (n have any execution, distress or other
enforcement process (including under personal property security legislation)
commenced against any of your property; (j) default on any other agreement with
us; or (k) use any funds you receive from us for any purpose other than to
acquire the specific Items herein. If you are in default, we may: (a) recover
all payments and other amounts due and remaining to become due hereunder; (b)
recover possession and sell or otherwise dispose of the Items and apply the
proceeds to reduce the amounts due from you hereunder; (c) recover any costs
incurred in enforcing or protecting our rights under this Agreement and any
charges or claims made by third parties; (d) pursue any other remedy available
at law and recover legal costs and legal fees incurred in exercising any of the
remedies stated herein. Notwithstanding the foregoing, you shall remain liable
for any deficiency following the exercise of our rights and remedies under this
Paragraph or at law. We will be in default d we breach your quiet enjoyment
unless such breach follows your default which remains uncured. If we are in
default, your sole and exclusive remedy is to terminate this Agreement, return
the applicable Items, and to recover actual damages aesing directly from the
default and reasonable legal fees.
 
20.         Language. Les parties aux preseines ont expressement exige que ce
contrat soit redigé en langue anglaise. The parties hereto have expressly
required that this Agreement be drafted in the English language.



 
2

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 

--------------------------------------------------------------------------------

LES TRANSFORMATEURS PIONEER LTEE
 
Certificate of Acceptance
 
The Leased or Financed Items to which this form applies are those items
described in the below referenced contract number. For purposes of Rent
billings, the Rent payments will commence the first day of the payment period
following the Acceptance Date below unless otherwise indicated on the
Transaction Document. If IBM Canada has not received this signed COA within 60
days of the Document Create Date (as shown below), IBM Canada may withdraw its
obligation to provide financing of the referenced contract number upon written
notice to you.
 
For these Items, you certify that they:
 
- have been delivered and accepted.
 
- are in all respects satisfactory.
 
You acknowledge that:
 
- you have personally chosen these Items; and
 
- these Items may only be used for commercial, industrial or professional
purposes.
 
In order for this Certificate of Acceptance to be effective, you must confirm
with IBM Canada:
 
- the serial numbers provided by each supplier to IBM Canada for each accepted
configured Item.
 
You authorize us to:
 
- begin the Lease in accordance with its terms for each Item; and
 
- pay the supplier directly the net price plus applicable taxes IBM Canada
specified for each Item unless IBM has approved in writing, other terms of
payment.
 
In the event that the Items fail to perform as expected or as represented by the
supplier, you will continue to pay IBM Canada, in the normal course of business.
You will look solely to the supplier of the Items for satisfaction of all
claims, covenants or warranties.
 
Acceptance Date:                                       
 
Certified and Authorized by:
Customer Legal Name:                                                   LES
TRANSFORMATEURS PIONEER LTEE
                    Address: 612, CHEMIN BERNARD
    GRANBY                           QC J2G 8E5
 
IBM Agreement No.: 366103
By: /s/ James A. Wilkins
_____________________________________________________________________
Signature
 
Name (type or print):  James A. Wilkins
_____________________________________________________________________
Title:  Vice-President Finance
 
_____________________________________________________________________
Date:              August 9, 2007
 
_____________________________________________________________________
 
Supplement Number:                               366103-CFC3
 
Contract Number:                                    0082647VT
 
Certificate of Acceptance Reference:         0082650VC
 
Certificate of Acceptance Financed Amount:  $48 286,57

 
3

--------------------------------------------------------------------------------

 

 
[img001.jpg]
 

--------------------------------------------------------------------------------

LES TRANSFORMATEURS PIONEER LTEE
 
Supplier                                                            Invoice
No(s)               Invoice Date          Invoice Amount(s)
 
 
 
Document Create Date: 2007/07/20
 
 
 
 
***END***



 
4

--------------------------------------------------------------------------------

 
 

 
 
IBM-ORACLE CFC3 # 0082647VT
 
 

 
48286.57
                                  

DATE      VERSEMENTS  INTERÉTS  CAPITAL  BALANCE
JANVIER
2007
       
FÉVRIER
2007
       
MARS
2007
       
AVRIL
2007
       
MAI
2007
       
JUIN
2007
       
JUILLET
2007
      48,286.57
AOUT
2007
1,499.06 296.42 1,202.64 47,083.93
SEPTEMBRE
2007
1,499.06 289.04 1,210.02 45,873.91
OCTOBRE
2007
1,499,06 281.61 1,217.45 44,656,46
NOVEMBRE
2007
1,499.06 274.14 1,224.92 43,431 54
DÉCEMBRE
2007
1,499.06 266.62 1,232.44 42,199.10
TOTAL 
2007
7,495.30
1,407.83 6,087.47 42,199.10
JANVIER
2008
1,499.06 
259.05
1,240.01
40,959 09
FÉVRIER
2008
1,499.06
251.44
1,247.62
39,711.47
MARS
2008
1,499.06
243.78
1,255.28
38,456.19
AVRIL
2008
1,499.06
236.08
1,262.98
37,193.21
MAI
2008
1,499.06
228.32
1,270.74
35,922.47
JUIN
2008
1,499.06
220.52
1,278.54
34,643.03
JUILLET
2008
1,499.06
212.67
1,286.39
33,357.54
AOUT
2008
1,499.06
204.78
1,294.28
32,063.26
SEPTEMBRE
2008
1,499.06
196.83
1,302.23
30,761.03
OCTOBRE
2008
1,499.06
188.84
1,310.22
29,450.81
NOVEMBRE
2008
1,499.06
180.79
1,318.27
28,132.54
DÉCEMBRE
2008
1,499.06
172.70
1,326.36
26,606.18
TOTAL 
2008
17,988.72 2,595.80 15,392,92  26,806.18
JANVIER
2009
1,499.06
164.56
1,334.50
25,471.68
FÉVRIER
2009
1,499.06 156.37 1,342.69 24,128.99
MARS
2009
1,499.06 148.12 1,350.94
22,778.05
AVRIL
2009
1,499.06 139.83 1,359.23 21,418.82
MAI
2009
1,499.06 131.49 1,367.57 20,051.25
JUIN
2009
1,499.06 123.09 1,375.97 18,675.28
JUILLET
2009
1,499.06 114.64 1,384.42 17,290.86
AOUT
2009
1,499.06 106.15
1,392 91
15,897.95
SEPTEMBRE
2009
1,499.06 97.59 1,401.47 14,496.48
OCTOBRE
2009
1,499.06
88.99
1,410.07 13,086.41
NOVEMBRE
2009
1,499.06 80.34 1,418.72 11,667.69
DÉCEMBRE
2009
1,499.06 71.63 1,427.43 10,240.26
TOTAL 
2009
17,988.72
1,422.80 16,565.92 10,240.26
JANVIER
2010
1,499.06
62.86
1,436.20
8,804.06
FÉVRIER
2010
1,499.06
54.05
1,445.01 7,359.05
MARS
2010
1,499.06
45.18
1,453.88 5,905.17
AVRIL
2010
1,499.06
36.25
1,462.81 4,442.36
MAI
2010
1,499.06
27.27
1,471.79
2,970.57
JUIN
2010
1,499.06
18.24
1,480.82 1,489.75
JUILLET
2010
1,499.06
9.15
1,489.91
-0.16
AOUT
2010
 0.00  0.00  0.00  
SEPTEMBRE
2010
 0.00  0.00  0.00  
OCTOBRE
2010
 0.00  0.00  0.00  
NOVEMBRE
2010
 0.00  0.00  0.00  
DÉCEMBRE
2010
 0.00  0.00  0.00  
TOTAL  
2010
 10,943.42  253.00  10,240.42  

 
5

--------------------------------------------------------------------------------


 